RUDKIN, Circuit Judge
(concurring). It is a mistake to assume that a proceeding such as this is authorized by the National Prohibition Act. Section 25 of.that act authorizes the court to summarily destroy intoxicating liquor which has lawfully come into its possession under a search warrant or other lawful seizure, just as section 26 (27 USCA § 40) authorizes the sale of a vehicle discovered in the act of transporting intoxicating liquor and seized by an officer. But beyond this the National Prohibition Act does not authorize any proceeding for the destruction of intoxicating liquor or- for the forfeiture of vehicles.. The act does declare, however, that it shall be unlawful to have or possess any liquor, or property designed for the manufacture of liquor, intended for use in violation of that act, or which has been so used, and that no property rights shall exist in any such liquor or property, and because of this declaration a proceeding may no doubt be instituted, having for its object the destruction of such liquor or property. But such a proceeding is not under or authorized by section 25 of the National Prohibition Act. As said by Judge Hough in United States v. Specified Quantities of Intoxicating Liquors, 7 F.(2d) 835: “We do not propose to inquire into the nature or origin of suits of this kind; they have existed longer than the government of the United States, and to attempt to assign them to any special category of law or admiralty is unnecessary and unprofitable.” In other words, the National Prohibition Act authorizes the destruction of intoxicating liquor by summary order when the liquor has come lawfully into the possession of the court, but authority for the destruction of liquor in other eases exists and must be found outside of that act. In Ghisolfo v. United States (C. C. A.) 14 F.(2d) 389, the forfeiture proceeding w.as instituted under section 25 of the National Prohibition Act, and we held that the proceeding could not be maintained without a seizure of the properly.